     Case 1:18-cr-00108-EAW-HKS Document 493 Filed 02/26/21 Page 1 of 5




                                                     U.S. Department of Justice
                                                     United States Attorney
                                                     Western District of New York

                                                    Federal Center                       716/843-5700
                                                    138 Delaware Avenue              fax 716/551-3052
                                                    Buffalo, New York 14202




                                                              February 26, 2021

BY ELECTRONIC FILING


Hon. Elizabeth A. Wolford
United States District Judge
Western District of New York
Kenneth B. Keating Building
100 State Street
Rochester, New York 14614

Re: United States v. Any and All Joint Venture Units, et al., 20-CV-334
   United States v. Robert Morgan, et al., 18-CR-108


Dear Judge Wolford:

        In response to a question regarding in rem jurisdiction posed by Your Honor during
the status conference on January 6, 2021, Mr. Mark S. Cohen, Esq., counsel for Robert
Morgan and Todd Morgan in 20-CV-334 contends that the Court does not have in rem
jurisdiction over the distributions owed to the JV Units and that government is required to
establish in rem jurisdiction over “other property” i.e., here, the JV Units. See 20-CV-334, Dkt.
162 at p. 8. As the Court is aware, the government has advised the escrow agent that it has
no objection to the release of cash distributions to the movants in 20-CV-334 and, as such, the
motions for release of property should be denied as moot, and the question with regard to in
rem jurisdiction over the distributions need not be reached.

       At the January 6, 2021, status conference, the Court posed the following question:
If the Court concludes that the October 2019 stipulation(s) do not constitute restraining
orders, then what is the impact? Does the Court have in rem jurisdiction? Is there any
argument that the issue has been waived?
        First and foremost, to date, no party has challenged or questioned the Court’s in rem
jurisdiction over the JV Units in 20-CV-334. This is not surprising, because to do so would be
      Case 1:18-cr-00108-EAW-HKS Document 493 Filed 02/26/21 Page 2 of 5




to contravene the stipulation into which the parties entered in October 2019. (Dkt. 26, 19-CV-
1157). In Paragraph 45 of that Stipulation, the parties agreed:
          Upon the Closing, the United States of America confirms and agrees that
          it will not seek civil forfeiture of any of the eighty-eight real properties…
          and that it will instead bring any future civil forfeiture action against JV
          Units…Whereas the Parties agree that, after filing a civil forfeiture action
          against JV Units equal to the agreed-upon equity value of the entity which
          operated and owned the Joint Venture Property, the United States of
          America shall provide the Joint Venture, all Parties, and any member
          holding JV Units from the Joint Venture Property with a copy of the civil
          forfeiture complaint []. Upon receipt of the civil forfeiture complaint
          …the Joint Venture shall prohibit the transfer of any such identified JV
          Units during the pendency of the related civil forfeiture action [.]


       Having agreed that the United States could proceed against the JV Units rather than
the real properties from which they were derived, and further agreeing that such JV Units
would be restrained upon the filing of a civil forfeiture complaint, it is inconceivable that any
party could, consistent with the stipulation, contend in a subsequent forfeiture action that the
Court lacked in rem jurisdiction over the very res which all agreed was fair game.
        By agreeing to the future action would be against JV Units instead of the real properties
as well as to the present and restraint of the JV Unit during the pendency of the related forfeiture
action (19-CV-1157 and 20-CV-334), [Dkt. 26 at ¶45], the parties agreed that the Court could
exercise in rem jurisdiction over the res (here, the JV Units).
       The pending motions make it clear the movants understood the agreement to file
against and restrain the JV Units in lieu upon of the real property constituted an agreement
that conferred in rem jurisdiction over the JV Units in any future civil forfeiture action, here,
20-CV-334. See 19-CV-1157 at Dkt. 26. The parties’ intentions about how the properties
would be treated going forward in the litigation is set forth in those binding agreements.
Those documents must be reviewed as a whole and with an understanding of what the parties
intended at the time the agreements were negotiated.
        Further, even if the Stipulation itself does not constitute a waiver of an in rem
jurisdiction defense, Claimants waived any challenge to in rem jurisdiction by not moving for
dismissal for lack of in rem jurisdiction or by challenging in rem jurisdiction in their motions
and by their litigation conduct. “Jurisdiction, it has been observed, is a word of many, too
many, meanings[.]” Steel Co. v. Citizens for a Better Env't, 118 S. Ct. 1003, 1010 (1998)
(quotation marks omitted). Though Claimants repeatedly emphasize that the in rem question
is “jurisdictional[,]” it is not, like subject matter jurisdiction, a non-waivable defense. See,
e.g., Rule G(5)(b) (“A claimant waives an objection to in rem jurisdiction or to venue if the
objection is not made by motion or stated in the answer.”)
        The Rules governing in rem jurisdiction in forfeiture actions expressly acknowledge
that a party can waive in rem jurisdiction.
                                                 2
     Case 1:18-cr-00108-EAW-HKS Document 493 Filed 02/26/21 Page 3 of 5




        Rule G(5)(b) of the Supplemental Rules states that “[a] claimant waives an objection
to in rem jurisdiction or to venue if the objection is not made by motion or stated in the
answer.” Rule G(5)(b); see also 2006 Advisory Committee Notes to Fed. R. Civ. P. Supp. R.
for Admiralty or Maritime and Asset Forfeiture Action G.
        Even before the 2006 amendments to the Federal Rules clarified the waivability of in
rem jurisdiction in forfeiture actions, courts regularly held that an objection to in rem
jurisdiction, including an objection to the manner of obtaining jurisdiction, is waived if the
objection is not raised in a pre-answer motion or in the answer itself. See, e.g., Porsche Cars N.
Am., Inc. v. Porsche.net, 302 F.3d 248, 256 (4th Cir. 2002) (“in admiralty and civil forfeiture
cases, for years courts have held that objections to in rem jurisdiction may be waived.” (citing
cases)). This is because in rem jurisdiction is an alternative to in personam jurisdiction where
the court seeks to exert its power over a person’s interest in a thing. See Continental Grain Co.
v. The FBL-585, 364 U.S. 19, 26 (1960); Shaffer v. Heitner, 433 U.S. 186, 207 (1977); see also
Porsche Cars N. Am., Inc., 302 F.3d at 256. And just as a party can waive in personam
jurisdiction, so too can a party waive in rem jurisdiction. See United States v. Republic Marine,
Inc., 829 F.2d 1399, 1402 (7th Cir. 1987) (“a vessel may waive jurisdiction in rem by appearing
in the action and failing to raise the defense of lack of jurisdiction over the party in a timely
fashion.”); Leopard Marine & Trading, Ltd. v. Easy St. Ltd., 896 F.3d 174, 185–87 (2d Cir. 2018)
(citing “significant authority” for the rule that defects to in rem jurisdiction can be waived);
c.f. Mattel, Inc. v. Barbie-Club.com, 310 F.3d 293, 307 (2d Cir. 2002) (finding that a party
properly objected to in rem jurisdiction by “explicitly and vigorously” raising the objection
before filing an answer).

       Thus, by agreeing that the JV Units would be the appropriate res in any future forfeiture
action, and by agreeing that such JV Units would be restrained during such action, the parties
have waived any objection to in rem jurisdiction.

        In any event, to the extent that the Court believes that questions remain regarding in
rem jurisdiction, the government has moved for a restraining order (Dkt. 161, 20-CV-334) over
the JV Units which does no more than maintain the restraints that the parties agreed to in the
October 2019 Civil Stipulation. Dkt. 26, 19-CV-1157 at ¶45. If granted, this restraining order
unequivocally provides a basis for the Court to exercise in rem jurisdiction.


       At the January 6, 2021, status conference, the Court also posed the following question:

       Were the warrants In Rem issued improperly, and if so, what is the impact of that?

       In the letter submission dated February 12, 2021 (18-CR-108, Dkt. 492), Robert
Morgan makes additional arguments in support of his motion for contempt in 08-CR-108.
These additional arguments are primarily related to the issuance of the Arrest Warrant In
Rem by the Clerk of the Court on October 14, 2020. In its submission filed on February 12,
2021, the government set forth the circumstances under which it submitted the arrest warrants
to the Clerk of the Court in 20-CV-1484 and 20-CV-334. That submission refutes Morgan’s
                                             3
     Case 1:18-cr-00108-EAW-HKS Document 493 Filed 02/26/21 Page 4 of 5




latest attempt to paint the government’s actions as an audacious and deliberate attempt to
contravene this Court’s authority.
        Morgan also seems to characterize the government’s ex parte motion for a restraining
order as part and parcel of its contemptuous plan, complaining that he had no opportunity to
contest the proposed restraint. However, 18 U.S.C. § 983(j)(1)(A) authorizes the Court to
issue such an order “upon the filing of a civil forfeiture complaint alleging that the property
with respect to which the order is sought is subject to civil forfeiture,” with no mention of
notice or an opportunity to be heard. Compare 18 U.S.C. § 983(j)(1)(B) (requiring notice and
an opportunity to be heard if the restraint is sought prior to the filing of a complaint). Thus,
that the government properly proceeded ex parte lends no support to Morgan’s claim that the
government should be held in contempt. 1
       Moreover, although Morgan makes these additional arguments, he has not expanded
his request for relief beyond that which he made in the contempt motion filed on October 29,
2020, that is, “an order requiring the United States to cure its contempt by withdrawing the
complaint filed in [20-CV-1484].” As the government has withdrawn the complaint, and the
Court has issued an Order dismissing it, Morgan has received all the relief which he has
requested, and his motion should be denied as moot.

                                                   Very truly yours,

                                                   JAMES P. KENNEDY, JR.
                                                   United States Attorney


                                            BY:    S/Joseph J. Karaszewski
                                                   JOSEPH J. KARASZEWSKI
                                                   Assistant U.S. Attorney

                                                   S/Mary Clare Kane
                                                   S/MARY CLARE KANE
                                                   Assistant United States Attorney


       cc: All Counsel of Record by ECF



       1
         Morgan asks at footnote 3 of his February 12, 2021 letter “why the government
believed it needed to move for a restraining order, if it believed the Arrest Warrant was
effective.” The government’s February 12, 2021 submission answers this question. That is,
the government sought the arrest warrant in rem as a matter of rote and in error, not because
it “believed [it] was effective,” and has taken measures to ensure that, when in the future it
institutes a proceeding against an asset which is not actually in the government’s possession,
custody or control, the error will not happen again.
                                               4
Case 1:18-cr-00108-EAW-HKS Document 493 Filed 02/26/21 Page 5 of 5




                                5
